         Case 1:16-cr-00601-VSB Document 126 Filed 08/16/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              8/16/2021
 ------------------------------------------                       X
                                                                  :
 UNITED STATES OF AMERICA                                         :    FINAL ORDER OF
                                                                  :    FORFEITURE
                 -v.-                                             :
                                                                  :    S1 16 Cr. 601 (VSB)
 SAJID JAVED,                                                     :
                                                                  :
                          Defendant.                              :
                                                                  :
 ------------------------------------------                       X

               WHEREAS, on or about April 27, 2021, this Court entered a Preliminary Order of

Forfeiture as to Substitute Assets (the “Substitute Assets Order”) (D.E. 115), which ordered the

forfeiture to the United States of all right, title and interest of SAJID JAVED (the “Defendant”) in

the following property:

                        a. $140.00 in United States currency seized from the Defendant on or
                           about March 19, 2015 at Pharmacy Express, 278 Brighton Beach
                           Avenue, Brooklyn, NY 11235; and

                        b. $340.00 in United States currency seized from the Defendant on or
                           about April 23, 2015 at Pharmacy Express, 278 Brighton Beach
                           Avenue, Brooklyn, NY 11235

(the “Substitute Assets”);

               WHEREAS, the Substitute Assets Order directed the United States to publish, for

at least thirty (30) consecutive days, notice of the Substitute Assets Order, notice of the United

States= intent to dispose of the Substitute Assets, and the requirement that any person asserting a

legal interest in the Substitute Assets must file a petition with the Court in accordance with the

requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The Substitute Assets

Order further stated that the United States could, to the extent practicable, provide direct written
         Case 1:16-cr-00601-VSB Document 126 Filed 08/16/21 Page 2 of 3




notice to any person known to have an alleged interest in the Substitute Assets and as a substitute

for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Substitute

Assets before the United States can have clear title to the Substitute Assets;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Substitute Assets was posted on an official government internet site (www.forfeiture.gov)

beginning on May 26, 2021, for thirty (30) consecutive days, through June 24, 2021, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on August

6, 2021 (D.E. 123);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Substitute Assets have been

filed;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest the Substitute Assets;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:
                                                  2
         Case 1:16-cr-00601-VSB Document 126 Filed 08/16/21 Page 3 of 3




               1.     All right, title and interest in the Substitute Assets is hereby forfeited and

vested in the United States of America and shall be disposed of according to law.

               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Substitute Assets.

               3.     The United States Marshals Service (or its designee) shall take possession

of the Substitute Assets and dispose of same according to law, in accordance with Title 21, United

States Code, Section 853(h).

Dated: New York, New York
        August 16
       ____________, 2021

                                                     SO ORDERED:



                                                     ____________________________________
                                                     HONORABLE VERNON S. BRODERICK
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
